Name: Council Regulation (EEC) No 1303/81 of 12 May 1981 amending Regulation (EEC) No 1883/78 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section
 Type: Regulation
 Subject Matter: agricultural activity;  fisheries; NA;  trade policy
 Date Published: nan

 16 . 5 . 81No L 130/2 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1303/81 of 12 May 1981 amending Regulation (EEC) No 1883/78 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas certain sectors have developed considerably since 1978 and have had their rules consolidated ; whereas the common organization of the market in sheepmeat and goatmeat has been adopted ; whereas the abovementioned Annex has already been amended by Regulations (EEC) No 1 030/79 (5 ) and (EEC) No 249/80 ; whereas, therefore, the whole of the Annex should be collected together in a single list ; Whereas , for the measures which do not appear in the new Annex, but in respect of which it is possible that expenditure is being incurred, the former Annexes continue to apply, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ( 1 ), as last amended by Regulation (EEC) No 3509/80 (2), and in particular Article 3 (2) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1883/78 (3 ), as last amended by Regulation (EEC) No 249/80 (4 ), lists in its Annex measures complying with the concept of intervention intended to stabilize the agricultural markets within the meaning of Article 3 ( 1 ) of Regula ­ tion (EEC) No 729/70 ; whereas this Annex should be updated, as a number of measures have been adopted , extended or repealed since it was last amended ; HAS ADOPTED THIS REGULATION : Sole Article The Annex to Regulation (EEC) No 1883/78 is hereby replaced by the Annex to this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 May 1981 . For the Council The President G. BRAKS ( i ) OJ No L 94, 28 . 4 . 1970 , p . 13 . (2 ) OJ No L 367, 31 . 12 . 1980, p . 87 . (3 ) OJ No L 216, 5 . 8 . 1978 , p . 1 . ( «) OJ No L 28 , 5 . 2. 1980 , p . 1 . (5 ) OJ No L 130, 29 . 5 . 1979 , p . 4 . 16 . 5 . 81 No L 130/3Official Journal of the European Communities ANNEX ANNEX MEASURES REFERRED TO IN ARTICLE 1 I. CEREALS 1 . The buying-in and consequent transactions carried out by an intervention agency pursuant to Article 7 ( 1 ), (2) and (3) of Regulation ( EEC) No 2727/75 . 2. The particular and special intervention measures provided for in Article 8 ( 1 ) and (2) of Regulation (EEC) No 2727/75 . 3 . The carry-over payments provided for in Article 9 of Regulation (EEC) No 2727/75. 4. The production aid for durum wheat provided for in Article 10 of Regulation (EEC) No 2727/75 . 5 . The production refunds and premiums for potato starch provided for in Article 1 1 of Regula ­ tion (EEC) No 2727/75 . 6 . The subsidies provided for in Article 23 of Regulation (EEC) No 2727/75 . II . RICE 1 . The buying-in and consequent transactions carried out by an intervention agency pursuant to Article 5 ( 1 ) and (2) of Regulation (EEC) No 1418/76 . 2. The special intervention measures provided for in Article 6 of Regulation (EEC) No 1418/76 . 3 . The carry-over payments provided for in Article 8 of Regulation (EEC) No 1418/76 . 4. The production refunds provided for in Article 9 of Regulation (EEC) No 1418/76 . 5 . The subsidies for deliveries of Community rice to the French overseas department of Reunion provided for in Article 11a of Regulation (EEC) No 1418/76 . III . MILK AND MILK PRODUCTS A. Skimmed milk 1 . The buying-in of skimmed-milk powder and consequent transactions carried out by an intervention agency pursuant to Article 7 ( 1 ) and (2) of Regulation (EEC) No 804/68 . 2 . The private storage aid for skimmed-milk powder provided for in Article 7 (3 ) of Regula ­ tion (EEC) No 804/68 . 3 . The aid for skimmed milk and skimmed-milk powder used in feedingstuffs provided for in Article 10 of Regulation (EEC) No 804/68 . 4 . The aid for skimmed milk processed into casein provided for in Article 1 1 of Regulation (EEC) No 804/68 . B. Butter 1 . The buying-in of butter and consequent transactions carried out by an intervention agency pursuant to Article 6 ( 1 ) and the first sentence of the first or second subpara ­ graph of Article 6 (3) of Regulation (EEC) No 804/68 . 2 . The private storage aid for butter and cream provided for in Article 6 (2) of Regulation (EEC) No 804/68 . 3 . The special measures for the disposal of butter provided for in the second sentence of the second subparagraph of Article 6 (3 ) of Regulation (EEC) No 804/68 . No L 130/4 Official Journal of the European Communities 16 . 5 . 81 C. Other measures 1 . The buying-in of Grana padano and Parmigiano-Reggiano cheeses and consequent transactions carried out by an intervention agency pursuant to Article 8 ( 1 ) and (2) of Regulation (EEC) No 804/68 . 2. The private storage aid for Grana padano, Parmigiano-Reggiano and Provolone cheeses provided for in Article 8 (3) of Regulation (EEC) No 804/68 . 3 . The intervention measures for long-keeping cheeses provided for in Article 9 of Regula ­ tion (EEC) No 804/68 . 4 . The measures relating to the reduction of surpluses of milk products provided for in Article 12 of Regulation (EEC) No 804/68 . 5 . The Community contribution referred to in the second subparagraph of Article 26 of Regulation (EEC) No 804/68 , for providing milk products to pupils in schools . 6 . The non-marketing premiums for milk and milk products and the premiums for the conversion of dairy herds to meat production provided for in Article 1 of Regulation (EEC) No 1078/77(1 ). 7. The co-responsibility levy and the measures to expand the markets for milk products pursuant to Articles 1 and 4 of Regulation (EEC) No 1079/77 . IV. OILS AND FATS A. Olive oil 1 . The production aid provided for in Article 5 ( 1 ) of Regulation No 136/66/EEC . 2. The consumption aid provided for in Article 11 ( 1 ) of Regulation No 136/66/EEC . 3 . The buying-in and consequent transactions carried out by an intervention agency pursuant to Article 12 ( 1 ) and (2) of Regulation No 136/66/EEC. 4 . The measures provided for in Article 13 of Regulation No 136/66/EEC (buffer stocks). 5 . The production refunds for olive oil used in the manufacture of preserved fish and vege ­ tables provided for in Article 20a of Regulation No 136/66/EEC. 6 . The storage contracts provided for in Article 20d (2) of Regulation No 136/66/EEC. B. Colza, rape and sunflower seed 1 . The buying-in and consequent transactions carried out by an intervention agency pursuant to Article 26 ( 1 ) of Regulation No 136/66/EEC. 2. The aid for harvested and processed oil seeds provided for in Article 27 ( 1 ) of Regulation No 136/66/EEC. 3 . The early marketing allowance provided for in Article 27 (2) of Regulation No 136/ 66/EEC . 4 . Any derogating measures decided upon pursuant to Article 36 of Regulation No 136/ 66/EEC . 5 . The differential amounts granted or levied at the time of the processing of colza and rape seed pursuant to Regulation (EEC) No 1 569 /72 . C. Other oil seeds 1 . The subsidies for cotton seed provided for in Article 1 of Regulation (EEC) No 1516/71 . 2 . The aid for soya bean production provided for in Article 2 of Regulation (EEC) No 1900/74 (applicable until 31 October 1980). 3 . The aid for soya beans provided for in Article 2 of Regulation (EEC) No 1614/79 (applicable as from the 1980 harvest). 4 . The aid for linseed provided for in Article 2 of Regulation (EEC) No 569/76 . 5 . The aid for castor seed provided for in Article 2 of Regulation (EEC) No 2874/77 . 6 . The supplementary aid for castor seed provided for in Article 1 of Regulation (EEC) No 1610/79 . (') EAGGF financing : 60 % by the Guarantee Section and 40 /o by the Guidance Section . 16 . 5. 81 Official Journal of the European Communities No L 130/5 V. SUGAR 1 . The storage costs provided for in Article 8 ( 1 ) of Regulation (EEC) No 3330/74 . 2 . The buying-in and consequent transactions carried out by an intervention agency pursuant to Articles 9 ( 1 ), 11 and 44 of Regulation ( EEC) No 3330/74 . 3 . The denaturing premiums provided for in Article 9 (2 ) of Regulation (EEC) No 3330/74. 4 . The measures taken in respect of sugar from the French overseas departments pursuant to Article 9 (3 ) of Regulation (EEC) No 3330/74 . 5 . The production refunds provided for in Article 9 (4) of Regulation (EEC) No 3330/74 . 6 . The special intervention measures to help guarantee supplies provided for in Article 10 of Regulation (EEC) No 3330/74 . 7 . The import subsidies provided for in Article 17 (2) of Regulation (EEC) No 3330/74. 8 . The amounts referred to in Article 6 of Regulation (EEC) No 1488 /76 levied on sugar from the minimum stock disposed of otherwise than in accordance with the rules laid down . VI . BEEF AND VEAL 1 . The private storage aid provided for in Article 5 ( 1 ) (a) of Regulation (EEC) No 805/68 . 2 . The buying-in and consequent transactions carried out by an intervention agency pursuant to Articles 5 , 6 and 7 of Regulation (EEC) No 805/68 . 3 . The exceptional market support measures provided for in Article 23 of Regulation (EEC) No 805/68 . 4 . The calving premiums provided for in Article 4 of Regulation (EEC) No 464/75 and Article 1 of Regulations (EEC) No 1276/79 and (EEC) No 1667/80 . 5 . The premiums for the slaughter of certain adult bovine animals provided for in Article 1 of Regulations (EEC) No 1275/79 and (EEC) No 1666/80 . 6 . The premium for maintaining suckler cows provided for in Article 1 of Regulation (EEC) No 1357/ 80 . VII . PIGMEAT 1 . The private storage aid provided for in the first indent of the first paragraph of Article 3 of Regulation (EEC) No 2759/75 . 2 . The buying-in and consequent transactions carried out by an intervention agency pursuant to Articles 3 , 4, 5 and 6 of Regulation (EEC) No 2759/75 . 3 . Private storage aid pursuant to Article 20 of Regulation (EEC) No 2759/75 . VIII . SHEEPMEAT AND GOATMEAT 1 . The premium for sheepmeat producers to offset loss of income, provided for in Article 5 of Regulation (EEC) No 1837/80 . 2 . The private storage aid provided for in Article 6 ( 1 ) (a) of Regulation (EEC) No 1837/80 . 3 . The buying-in and consequent transactions carried out by an intervention agency pursuant to Article 6 ( 1 ) (b) of Regulation (EEC) No 1837/80 . 4 . The variable slaughter premium for sheep provided for in Article 9 ( 1 ) of Regulation (EEC) No 1837/80 . 5 . The exceptional market support measures provided for in Article 22 of Regulation (EEC) No 1837/ 80 . IX. FRUIT AND VEGETABLES 1 . The financial compensation granted to producers organizations provided for in Article 18 of Regulation (EEC) No 1035/72 . 2 . The buying-in , when the Community market is in a serious state , provided for in Articles 19 and 19a of Regulation (EEC) No 1035/72. 3 . The measures relating to the disposal of products withdrawn from the market provided for in Article 21 ( 1 ) and (3 ) of Regulation (EEC) No 1035/72 . No L 130/6 Official Journal of the European Communities 16 . 5 . 81 4 . The compensation granted to farmers pursuant to Article 21 (2) of Regulation (EEC) No 1035/72 . 5 . The financial compensation designed to promote the marketing of Community citrus fruit provided for in Article 8 of Regulation (EEC) No 2511 /69 . 6 . The financial compensation designed to encourage the processing of certain varieties of oranges provided for in Article 3 of Regulation (EEC) No 2601 /69 . 7 . The production aid for tinned pineapple provided for in Article 1 of Regulation (EEC) No 525/77 . 8 . The financial compensation to encourage the marketing of products processed from lemons provided for in Regulation (EEC) No 1035/77 . 9 . The production aid for certain products processed from fruit and vegetables provided for in Article 3a of Regulation (EEC) No 516/77 . X. WINE 1 . The aid for private storage of table wine, grape must and concentrated grape must provided for in Articles 7 and 8 of Regulation (EEC) No 337/79 . 2. The aid for re-storage of table wines provided for in Article 10 of Regulation (EEC) No 337/79 . 3 . The preventive distillation provided for in Article 1 1 of Regulation (EEC) No 337/79 . 4 . The additional measures for storage or distillation applicable to holders of long-term storage contracts provided for in Article 12 of Regulation (EEC) No 337/79 . 5 . The distillation of wines suitable for producing certain potable spirits provided for in Article 13 of Regulation (EEC) No 337/79 . 6 . The aid for concentrated grape must used in wine-making to increase alcoholic strength provided for in Article 14 of Regulation (EEC) No 337/79 . 7 . The aid for grape musts used for the manufacture of grape juice, British wines and other similar beverages provided for in Article 14a of Regulation (EEC) No 337/79. 8 . The share of expenditure financed by the EAGGF, Guarantee Section, in respect of the distillation provided for in Article 15 of Regulation (EEC) No 337/79 . 9 . The distillation of table wines provided for in Article 15a of Regulation (EEC) No 337/79 . 10 . The additional distillation provided for in Article 40 of Regulation (EEC) No 337/79 . 11 . The distillation of wines made from table grapes provided for in Article 41 of Regulation (EEC) No 337/79 . 12 . The intervention measures for products other than table wine provided for in Article 57 of Regulation (EEC) No 337/79 . 13 . The special distillation of table wines , confined to producers' organizations, provided for in Article 58 of Regulation (EEC) No 337/79 . 14 . The measures of derogation following natural disasters provided for in Article 62 of Regulation (EEC) No 337/79 . XI . RAW TOBACCO 1 . The premium provided for in Articles 3 and 4 of Regulation (EEC) No 727/70 . 2 . The buying-in and consequent transactions carried out by an intervention agency pursuant to Articles 5, 6 and 7 of Regulation (EEC) No 727/70 . 3 . The special aid per hectare for tobaccos of the Beneventano variety provided for in Article 4 of Regulation (EEC) No 339/77 . XII . FISHERY PRODUCTS 1 . The financial compensation to producers organizations provided for in Article 1 1 of Regula ­ tion (EEC) No 100/76. 2 . The buying-in of sardines and anchovies provided for in Article 12 of Regulation (EEC) No 100/76 . 3 . The private storage aid provided for in Article 15 of Regulation (EEC) No 100/76 . 16 . 5 . 81 Official Journal of the European Communities No L 130/7 4. The compensation to producers of tunny provided for in Article 16 of Regulation (EEC) No 100 /76 . 5 . The free distribution of goods withdrawn from the market or bought in pursuant to Articles 11 and 12 respectively of Regulation (EEC) No 100/76 . XIII . OTHER SECTORS AND MEASURES A. Fibre flax and hemp 1 . The production aid provided for in Article 4 of Regulation (EEC) No 1308 /70 . 2 . The private storage aid provided for in Article 5 of Regulation (EEC) No 1308/70 . 3 . The measures to encourage the use of flax fibre provided for in Article 1 of Regulation (EEC) No 2511 /80 . B. Seeds The production aid provided for in Article 3 of Regulation (EEC) No 2358/71 . C. Hops The production aid provided for in Article 12 of Regulation (EEC) No 1696/71 . D. Silkworms The aid for silkworm rearing provided for in Article 2 of Regulation (EEC) No 845/72 . E. Dehydrated fodder 1 . The flat-rate production aid provided for in Article 3 of Regulation (EEC) No 1117/78 . 2 . The supplementary aid provided for in Article 5 of Regulation (EEC) No 1117/78 . F. Peas and field beans The production aid for animal feedingstuff provided for in Article 2 of Regulation (EEC) No 1119/78 . XIV. PROVISIONS COMMON TO SEVERAL SECTORS 1 . The monetary compensatory amounts levied and granted in trade between Member States pursuant to Regulation (EEC) No 974/71 . 2 . The accession compensatory amounts granted in trade between Member States and Greece pursuant to Articles 43 and 61 of the 1979 Act of Accession .'